Citation Nr: 0714278	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected right 
foot disability.

2.  Entitlement to service connection for a right leg 
disability, claimed as secondary to a service-connected right 
foot disability.

3.  Entitlement to service connection for bilateral knee 
disabilities, claimed as secondary to a service-connected 
right foot disability.

4.  Entitlement to service connection for bilateral hip 
disabilities, claimed as secondary to a service-connected 
right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The veteran testified at a Board 
video conference hearing before the undersigned Veterans Law 
Judge in April 2005.  Subsequently, in June 2005, the Board 
remanded the case for further development and adjudication.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.

The Board's June 2005 remand includes an instruction to the 
RO to request a VA examination with an opinion as to the 
approximate date of onset and etiology of all currently 
diagnosed low back, right leg, bilateral knee, and bilateral 
hip disabilities, including the relationship, if any, between 
all such disorders and the veteran's period of service or his 
service connected right foot disorder.  The examiner was 
specifically requested to opine as to whether or not any 
current low back, right leg, bilateral knee, and bilateral 
hip disabilities were caused by or permanently worsened by 
any of the veteran's service-connected disorders.

In this regard, the June 2006 remand pointed out that a March 
2000 VA treatment entry noted that the veteran's right foot 
disability altered his gait so that he presently had pain in 
his right knees, hips, and back.  The diagnoses included 
degenerative joint disease of multiple joints, exacerbated by 
antalgic gait from an old right foot injury.  The June 2006 
remand further noted that a July 2003 statement from R. L. 
Wilson, M.D., indicated that the veteran had suffered a right 
foot injury which caused an abnormal gait and "may" be the 
cause of his hip and back problems.  It is noted that, 
subsequent to the June 2005 Board remand, VA received a 
February 2006 statement from a Dr. "W." in which he 
concludes that it is likely that the veteran's altered gait 
caused by his right foot injury is the cause of his hip and 
back problems.  

The veteran underwent VA examination in March 2006.  Upon 
examination of the hips and knees, the examiner concluded 
that he could not say that all the veteran's degenerative 
joint disease is from a minor right foot surgery that did not 
limit his work when he was at a working age.  Upon 
examination of the spine, the examiner essentially concluded 
that it is not at least as likely as not that the veteran's 
degenerative joint disease was able to spread all over his 
body.  The examiner further commented that the veteran's 
degenerative joint disease is from age.

Significantly, the examiner did not provide opinions as to 
the etiology of any disorder specific to the veteran's low 
back, right leg, bilateral knees and bilateral hips or 
whether any such disorder was aggravated by any of the 
veteran's service connected disorders as requested by the 
Board in the June 2005 remand.  

With respect to the right leg claim, there is no indication 
that such examination was conducted.  See 38 C.F.R. 
§ 3.310(a)(b); Allen v. Brown, 7 Vet. App. 439 (1995).  The 
fact that the examiner did not provide the opinions requested 
by the Board renders the examination report inadequate for 
ratings purposes and, pursuant to Stegall, the case must be 
remanded for compliance with the June 2005 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the claims 
folder to be returned to the examiner who 
performed the October 2006 VA joints 
examination for additional record review 
and comments as to the nature and 
etiology of the veteran's claimed low 
back, right leg, bilateral knee, and 
bilateral hip disabilities, if any.  The 
examiner is asked to again review the 
claims folder with specific attention to 
the March 2000 VA treatment entry, the 
statements from Dr. Wilson, and the 
October 2006 VA joints examination 
report.  Based on a review of historical 
records and medical principles, the 
examiner should provide an opinion as to 
the approximate date of onset and 
etiology of all currently diagnosed low 
back, right leg, bilateral knee, and 
bilateral hip disabilities, including the 
relationship, if any, between all such 
disorders and the veteran's period of 
service or his service connected right 
foot disorder.  The examiner should 
specifically opine as to whether or not 
any current low back, right leg, 
bilateral knee, and bilateral hip 
disabilities were caused by or 
permanently worsened by any of the 
veteran's service-connected disorders, to 
include his right foot disability.  If 
the examiner is unable to offer the 
requested opinion without resort to 
speculation, the report should so state.  
Any opinion provided should include an 
explanation.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure it is in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the dispositions remain unfavorable, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


